
	
		II
		112th CONGRESS
		1st Session
		S. 1159
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2011
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require a study on the recruitment, retention, and
		  development of cyberspace experts.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cyberspace Warriors Act of
			 2011.
		2.Study on the
			 recruitment, retention and development of cyberspace experts
			(a)Study
				(1)In
			 generalNot later than 60 days after the date of the enactment of
			 this Act, the Secretary of Defense shall enter into a contract with an
			 independent entity to conduct a study examining the availability of personnel
			 for Department of Defense defensive and offensive cyberspace operations,
			 identifying any gaps in meeting personnel needs, and recommending available
			 mechanisms to fill such gaps, including permanent and temporary
			 positions.
				(2)Qualifications
			 of organization selectedThe entity selected to carry out the
			 study under paragraph (1) shall include experts with a demonstrated expertise
			 in the fields of national security and human capital development across the
			 various military services, encompassing active and reserve component issues,
			 previous experience in conducting research on cyberspace personnel issues,
			 policies, and strategies, knowledge of cybersecurity, including in the private
			 sector, and on the basis of such other criteria as the Secretary of Defense may
			 determine.
				(3)Access to
			 informationThe Secretary of Defense shall ensure that the entity
			 conducting the study required under paragraph (1) has access to all necessary
			 data, records, analysis, personnel, and other resources necessary to complete
			 the study.
				(b)Report
				(1)In
			 generalNot later than one year after entering into a contract
			 with an independent entity under subsection (a), the Secretary of Defense shall
			 submit to the congressional defense committees a report containing the results
			 of the study conducted under such subsection.
				(2)Matters to be
			 coveredThe report required under paragraph (1) shall include the
			 following elements:
					(A)A statement of
			 capabilities and number of cyberspace operations personnel required to meet the
			 defensive and offensive cyberspace operation requirements of the Department of
			 Defense.
					(B)An assessment of
			 the sufficiency of the numbers and types of personnel available for cyberspace
			 operations, including an assessment of the balance of military personnel,
			 Department of Defense civilian employees, and contractor positions, and the
			 availability of personnel with expertise in matters related to cyberspace
			 operations from outside of the Department of Defense.
					(C)A description of
			 the obstacles to adequate recruitment and retention of such personnel.
					(D)An exploration of
			 the various recruiting, training, and affiliation mechanisms, such as the
			 reserve components, including the individual ready reserves, the civilian
			 expeditionary workforce, corporate and university partnerships, the Reserve
			 Officers' Training Corps, and civilian auxiliaries to address challenges to
			 recruitment, retention, and training.
					(E)A description of
			 incentives that enable and encourage individuals with cyber skills from outside
			 the Department of Defense to affiliate with the Armed Forces and civilian
			 employees of the Department of Defense through other types of service
			 agreements, as well as obstacles that discourage cyberspace experts and the
			 Department of Defense from implementing new organizational constructs.
					(F)Identification of
			 legal, policy, or administrative impediments to attracting and retaining
			 cyberspace operations personnel.
					(G)Recommendations
			 for legislative or policy changes necessary to increase the availability of
			 cyberspace operations personnel.
					(c)Submission of
			 commentsNot later than 90 days after the Secretary of Defense
			 submits the report required under subsection (b), the Secretary of Defense and
			 the Secretaries of each of the military departments shall submit to the
			 congressional defense committees comments on the findings and recommendations
			 contained in the report.
			(d)DefinitionsIn
			 this section:
				(1)Congressional
			 defense committeesThe term congressional defense
			 committees means the Committees on Armed Services and Appropriations of
			 the Senate and the House of Representatives.
				(2)Cyberspace
			 operations personnelThe term cyberspace operations
			 personnel refers to members of the Armed Forces and civilian employees
			 of the Department of Defense involved with the operations and maintenance of a
			 computer network connected to the global information grid, as well as
			 offensive, defensive, and exploitation functions of such a network.
				(3)Military
			 departmentsThe term military departments has the
			 meaning given the term in section 101 of title 10, United States Code.
				
